EXHIBIT 10.1
 
EXECUTION VERSION




NEW TERM LOAN COMMITMENT AGREEMENT NO. 1


NEW TERM LOAN COMMITMENT AGREEMENT NO. 1 dated August 13, 2013 and effective as
of the New Term Loan Closing Date (as defined below) (this “Commitment
Agreement”) relating to the Credit Agreement dated as of December 17, 2012 (as
amended by Amendment No. 1 (the “Amendment”) dated as of August 13, 2013, the
“Credit Agreement”), among SPECTRUM BRANDS, INC., as Lead Borrower (the “Lead
Borrower”), SPECTRUM BRANDS CANADA, INC., as Canadian Borrower, SB/RH HOLDINGS,
LLC, the Lenders party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (the “Administrative Agent”).
 
RECITALS:
 
WHEREAS, the Lead Borrower has, by notice to the Administrative Agent delivered
pursuant to Section 2.23(a) of the Credit Agreement, requested New Term Loans
(as defined in the Credit Agreement) in an aggregate principal amount of
$1,150,000,000.
 
WHEREAS, each financial institution identified on the signature pages hereto as
a “New Term Loan Lender” (each, a “New Term Loan Lender”) has agreed severally,
on the terms and conditions set forth herein and in the Credit Agreement, to
provide a portion of such New Term Loans and to become, if not already, a Lender
for all purposes under the Credit Agreement.
 
The parties hereto therefore agree as follows:
 
SECTION 1.  Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.  Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Commitment Agreement becomes
effective, refer to the Credit Agreement as amended hereby.  For the avoidance
of doubt, after the New Term Loan Closing Date, any references to “date hereof,”
or “date of this Agreement,” in the Credit Agreement, shall continue to refer to
December 17, 2012.
 
SECTION 2.  New Term Loans.  Subject to and upon the terms and conditions set
forth herein, each New Term Loan Lender party hereto severally agrees to make,
on the New Term Loan Closing Date, (a) a single loan of term loans (each, a
“Tranche A Term Loan”) in Dollars to the Lead Borrower in an amount equal to the
commitment amount (if any) set forth next to such New Term Loan Lender’s name in
Schedule 1 hereto under the caption “Tranche A Term Loan Commitment” and (b) a
single loan of term loans (each, a “Tranche C Term Loan”, together with the
Tranche A Term Loans, the “New Term Loans”) in Dollars to the Lead Borrower in
an amount equal to the commitment amount (if any) set forth next to such New
Term Loan Lender’s name in Schedule 1 hereto under the caption “Tranche C Term
Loan Commitment”.  The gross proceeds required to be funded by each New Term
Loan Lender (x) with respect to its Tranche A Term Loan Commitment, shall be
equal to 99.50% of the principal amount of such Tranche A Term Loan and (y) with
respect to its Tranche C Term Loan Commitment, shall be equal to 99.50% of the
principal amount of such Tranche C Term Loan.
 
SECTION 3.  Availability and Use of Proceeds.  The New Term Loans shall be used
solely:  (i) to redeem in full the Lead Borrower’s 9.500% Senior Secured Notes
Due 2018 (the “Senior Secured
 
 
 
1

--------------------------------------------------------------------------------

 
 
Notes”) and (ii) with the balance of the proceeds thereof for working capital
and general corporate purposes including to pay fees and expenses incurred in
connection with this Commitment Agreement and related transactions.
 
SECTION 4.  Applicable Margin and Related Definitions.  (a) The “Applicable
Margin” shall mean, for any day (i) for the Tranche A Term Loans, (A) with
respect to any Eurodollar Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate (as defined below), 2.25% per annum and (B)
with respect to any ABR Loan bearing interest at a rate determined by reference
to the Alternate Base Rate (as defined below), 1.25% per annum and (ii) for the
Tranche C Term Loans, (A) with respect to any Eurodollar Loan bearing interest
at a rate determined by reference to the Adjusted LIBO Rate, 2.75% per annum and
(B) with respect to any ABR Loan bearing interest at a rate determined by
reference to the Alternate Base Rate, 1.75% per annum.
 
(b)       The “Adjusted LIBO Rate” shall mean for the New Term Loans, with
respect to any Eurodollar Borrowing for any Interest Period, an interest rate
per annum equal to the greater of (i) 0.75% and (ii) the product of (A) the LIBO
Rate (as defined below) in effect for such Interest Period and (B) Statutory
Reserves.
 
(c)      The “Alternate Base Rate” shall mean for the New Term Loans, for any
day, a rate per annum equal to the greatest of (i) the Prime Rate in effect on
such day, (ii) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%, (iii) the Adjusted LIBO Rate applicable for an Interest Period of one
month beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% and (iv) 1.75%.
 
(d)      The “LIBO Rate” shall mean for the New Term Loans, with respect to any
Eurodollar Borrowing for any Interest Period, the higher of (i) the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in Dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period and (ii)
0.75%.
 
SECTION 5.  Repayment of Tranche A Term Loans; Tranche A Maturity
Date.  (a)  The Lead Borrower shall pay to the Administrative Agent, for the
account of the applicable Lenders, on the dates set forth in Schedule 2 hereto,
or if any such date is not a Business Day, on the next preceding Business Day
(each such date, a “Tranche A Term Loan Repayment Date”), a principal amount of
the Tranche A Term Loans incurred by it (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12, 2.13(e) and 2.22(d) of the Credit Agreement, as
amended hereby) equal to the amount set forth in Schedule 2 for such date,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.
 
(b)      To the extent not previously paid, the Tranche A Term Loans shall be
due and payable together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date that is the four year anniversary of
the New Term Loan Closing Date (the “Tranche A Maturity Date”).
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c)      All repayments required pursuant to this Section 5 shall be subject to
Section 2.11 and Section 2.16 of the Credit Agreement, but shall otherwise be
without premium or penalty.
 
SECTION 6.  Repayment of Tranche C Term Loans; Tranche C Maturity
Date.  (a)  The Lead Borrower shall pay to the Administrative Agent, for the
account of the applicable Lenders, on the dates set forth in Schedule 3 hereto,
or if any such date is not a Business Day, on the next preceding Business Day
(each such date, a “Tranche C Term Loan Repayment Date”), a principal amount of
the Tranche C Term Loans incurred by it (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12, 2.13(e) and 2.22(d) of the Credit Agreement, as
amended hereby) equal to the amount set forth in Schedule 3 for such date,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.
 
(b)      To the extent not previously paid, the Tranche C Term Loans shall be
due and payable together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date that is the sixth year anniversary
of the New Term Loan Closing Date (the “Tranche C Maturity Date”).
 
(c)      All repayments required pursuant to this Section 6 shall be subject to
Section 2.11 and Section 2.16 of the Credit Agreement, but shall otherwise be
without premium or penalty.
 
SECTION 7.  Voluntary Prepayments.  Voluntary prepayments of Term Loans shall be
applied to any Class or Classes of Term Loans at the Borrower’s election;
provided that the amount applied to the Initial Term Loans may not be less than
pro rata.  Any such voluntary prepayments of Tranche A Term Loans or Tranche C
Term Loans shall be applied to the outstanding principal amounts due on a
Tranche A Term Loan Repayment Date or a Tranche C Term Loan Repayment Date, as
applicable, of such Class of Term Loans as directed by the Lead Borrower.
 
SECTION 8.  Repricing Transaction.  In the event that the Tranche A Term Loans
or Tranche C Term Loans are prepaid in whole or in part pursuant to Section
2.12(a) or Section 2.13(c) of the Credit Agreement, as amended hereby, or in the
event of an assignment of such Tranche A Term Loans or Tranche C Term Loans
pursuant to Section 2.21(a)(iv) of the Credit Agreement, as amended hereby, in
each case, in connection with a Repricing Transaction, on or prior to the date
that is the six month anniversary of the New Term Loan Closing Date, the Lead
Borrower shall pay to the relevant Lenders a prepayment fee equal to 1.00% of
the principal amount so prepaid or assigned.
 
SECTION 9.  Other Terms.  Except as otherwise set forth in this Commitment
Agreement, the New Term Loans shall have the same terms as the Initial U.S. Term
Loan Facility, and shall share ratably in any mandatory prepayment of Term
Loans.
 
SECTION 10.  Technical Amendments to the Credit Agreement to Effect the New Term
Loans.  To effect the New Term Loans in accordance with Section 2.23 of the
Credit Agreement, effective on the New Term Loan Closing Date, the Credit
Agreement shall be amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the amended Credit
Agreement attached as Exhibit A hereto.
 
SECTION 11.  Representations and Warranties.  Each of Holdings and each Borrower
represents and warrants:
 
(a)          the representations and warranties set forth in Article III of the
Credit Agreement and in each other Loan Document shall be true and correct in
all material respects on and as of the
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
New Term Loan Closing Date after giving effect hereto and to any extension of
loans requested to be made on the New Term Loan Closing Date and the application
of the proceeds thereof, except to the extent such representations and
warranties expressly relate to an earlier date (for purposes of this
representation and warranty, (x) the reference to “Closing Date” in Section 3.22
of the Credit Agreement shall be deemed to refer to the New Term Loan Closing
Date and such representation shall be made after giving effect to the New Term
Loans made on the New Term Loan Closing Date and (y) the financial statements
referenced in Section 3.05(a) of the Credit Agreement shall be deemed to refer
to the financial statements most recently delivered by the Lead Borrower
pursuant to Section 5.04 of the Credit Agreement);
 
(b)          at the time of and immediately after the New Term Loan Closing Date
after giving effect hereto and to any extension of loans requested to be made on
the New Term Loan Closing Date and the application of the proceeds thereof, no
Default or Event of Default shall have occurred and be continuing;
 
(c)          each of Holdings, the Lead Borrower and each U.S. Subsidiary
Guarantor has the power and authority to execute, deliver and perform its
obligations under this Commitment Agreement and under each of the Loan Documents
and each other agreement or instrument contemplated thereby as amended or
supplemented hereby to which it is a party and, in the case of the Lead
Borrower, to borrow hereunder;
 
(d)          the transactions contemplated hereby (i) have been duly authorized
by all requisite corporate and, if required, stockholder action of Holdings, the
Lead Borrower and each U.S. Subsidiary Guarantor and (ii) will not (A) violate
(1) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of
Holdings, the Lead Borrower or any U.S. Subsidiary Guarantor, (2) any order of
any Governmental Authority or (3) any provision of any indenture, agreement or
other instrument to which Holdings, the Lead Borrower or any U.S. Subsidiary
Guarantor is a party or by which any of them or any of their property is or may
be bound, (B) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument or (C) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by Holdings, the Borrowers or with
respect to each Borrower, any of their respective Restricted Subsidiaries (other
than any Lien created under the Security Documents or the ABL Documents);
 
(e)           this Commitment Agreement has been duly executed and delivered by
each Loan Party hereto, and this Commitment Agreement and each Loan Document to
which it is  a party as amended or supplemented hereby constitutes a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditor’s rights generally or by equitable principles relating to
enforceability;
 
(f)          no action, consent or approval of, registration or filing with or
any other action by any Governmental Authority is or will be required in
connection with the transactions contemplated hereby, except for such as have
been made or obtained prior to the New Term Loan Closing Date and are in full
force and effect on the New Term Loan Closing Date;
 
(g)          after giving effect to the New Term Loans and the application of
the proceeds thereof, the aggregate amount of all New Term Loan Commitments
provided pursuant to Section
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
2.23 of the Credit Agreement and the aggregate principal amount of all New Term
Loans to be made pursuant hereto will not exceed the Maximum Incremental Amount;
and
 
(h)          the terms of this Commitment Agreement comply with the requirements
of Section 2.23 of the Credit Agreement.
 
SECTION 12.  Conditions to the New Term Loan Closing Date.  This Commitment
Agreement shall become effective as of the first date occurring on or prior to
September 11, 2013 (such first date, the “New Term Loan Closing Date”) when each
of the following conditions shall have been satisfied:
 
(a)          the Administrative Agent shall have received from Holdings, the
Lead Borrower and each U.S. Subsidiary Guarantor, each New Term Loan Lender and
the Administrative Agent an executed counterpart hereof or other written
confirmation (in form satisfactory to the Administrative Agent) that such party
has signed a counterpart hereof;
 
(b)          the representations and warranties set forth in Section 11 above
shall be true and correct in all material respects on and as of the New Term
Loan Closing Date after giving effect hereto and to any extension of loans
requested to be made on the New Term Loan Closing Date and the application of
the proceeds thereof;
 
(c)          no Default or Event of Default shall have occurred and be
continuing or shall result from the borrowing of the New Term Loans;
 
(d)          the Administrative Agent shall have received an officer’s
certificate executed by a Responsible Officer of the Lead Borrower and (x)
certifying as clauses (b) and (c) above and (y) designating as to whether the
each of the Tranche A Term Loans and the Tranche C Term Loans are to be incurred
under clause (a) and/or clause (b), as applicable, of the definition of “Maximum
Incremental Amount” in the Credit Agreement;
 
(e)          the Administrative Agent shall have received a Solvency Certificate
from the chief financial officer of the Lead Borrower certifying the solvency of
the Lead Borrower in accordance with Section 3.22 of the Credit Agreement (for
purposes of this condition, the reference to “Closing Date” in Section 3.22 of
the Credit Agreement shall be deemed to refer to the New Term Loan Closing Date
and such representation shall be made after giving effect to the New Term Loans
made on the New Term Loan Closing Date and the application of the proceeds
thereof);
 
(f)          the Administrative Agent and any “Engagement Party” (each, an
“Engagement Party”) referred to in the engagement letter (the “Engagement
Letter”) entered into in connection herewith shall have received all applicable
fees and other amounts due and payable on or prior to the New Term Loan Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder, under such Engagement Letter or under any other Loan Document;
 
(g)          the Administrative Agent shall have received (i) either (x) a copy
of the certificate or articles of incorporation or equivalent organizational
document, including all amendments thereto, of each Loan Party party hereto, and
in the case of each U.S. Loan Party party hereto, certified as of a recent date
by the Secretary of State of the state of its organization or (y) confirmation
from such Loan Party that there has been  no change to such organizational
documents since last delivered to the Administrative Agent, (ii)  a certificate
as to the good standing of each Loan Party party hereto as of a recent date,
from such Secretary of State or other
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
applicable similar Governmental Authority; (iii) a certificate of the Secretary
or Assistant Secretary of each Loan Party party hereto dated the New Term Loan
Closing Date and certifying (A) that (x) attached thereto is a true and complete
copy of the by-laws, operating agreement or similar governing document of such
Loan Party as in effect on the New Term Loan Closing Date and at all times since
a date prior to the date of the resolutions described in clause (B) below or (y)
there has been  no change to such governing documents since last delivered to
the Administrative Agent, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that any attached  certificate or
articles of incorporation, equivalent organizational document, by-law, operating
agreement or similar governing document of such Loan Party have not been amended
(in the case of the articles of incorporation of each U.S. Loan Party since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above), and (D) to the extent not previously
delivered to the Administrative Agent as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; and (iv) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (iii) above;
 
(h)          the Administrative Agent shall have received a favorable written
opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for Holdings
and the Borrowers reasonably acceptable to the Administrative Agent, (A) dated
the New Term Loan Closing Date and (B) the Lead Borrower hereby request such
counsel to deliver such opinion;
 
(i)          to the extent not previously delivered, the Administrative Agent
shall have received at least 3 Business Days prior to the New Term Loan Closing
Date (unless otherwise agreed by the Engagement Parties), to the extent
requested by the Administrative Agent at least 5 Business Days prior to the New
Term Loan Closing Date, all documentation and other information required by
regulatory authorities under applicable "know your customer" and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
 
(j)          the Administrative Agent shall have received a notice of Borrowing
as required by Section 2.03 of the Credit Agreement;
 
(k)          the Administrative Agent shall have received evidence reasonably
satisfactory to it that the Senior Secured Notes shall have been repaid,
defeased or otherwise discharged (or irrevocable notice for redemption thereof
has been given) substantially concurrently with or prior to the satisfaction of
the other conditions precedent set forth in this Section 12; and
 
(l)          each of the (i) Amendment, which authorizes the issuance of the New
Term Loans under the Credit Agreement and (ii) Sixth Amendment to the ABL Credit
Agreement, which, among other provisions, consents to the issuance of the New
Term Loans, shall be effective.
 
SECTION 13.  Acknowledgment of New Term Loan Lenders.  Each New Term Loan Lender
expressly acknowledges that neither any Agent, nor any Engagement Party, nor any
of their Affiliates nor any of their respective officers, directors, employees,
agents or attorneys-in-fact have made any representations or warranties to it
and that no act by any Agent or Engagement Party hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent or any
Engagement Party to any New Term Loan
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Lender.  Each New Term Loan Lender represents to the Agents and the Engagement
Parties that it has, independently and without reliance upon any Agent,
Engagement Party or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to provide its New Term Loans hereunder and enter into this
Commitment Agreement and become a Lender under the Credit Agreement.  Each New
Term Loan Lender also represents that it will, independently and without
reliance upon any Agent, Engagement Party or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under the Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Each New Term Loan Lender hereby (a)
confirms that it has received a copy of the Credit Agreement and each other Loan
Document and such other documents (including financial statements) and
information as it deems appropriate to make its decision to enter into this
Commitment Agreement, (b) agrees that it shall be bound by the terms of the Loan
Agreement as a Lender thereunder and that it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, (c) irrevocably designates and
appoints the Agents as the agents of such New Term Loan Lender under the Credit
Agreement and the other Loan Documents, and each New Term Loan Lender
irrevocably authorizes each Agent, in such capacity, to take such action on its
behalf under the provisions of the Credit Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are delegated to such
Agent by the terms of the Credit Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto and (d)
specifies as its lending office and address for notices the offices set forth on
the Administrative Questionnaire provided by it to the Administrative Agent
prior to the date hereof.
 
SECTION 14.  Governing Law.  This Commitment Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York.
 
SECTION 15.  Confirmation of Guarantees and Security Interests.  By signing this
Commitment Agreement, each Loan Party party hereto hereby confirms that (a) the
obligations of the Loan Parties under the Credit Agreement as modified or
supplemented hereby (including with respect to the Tranche A Term Loans and
Tranche C Term Loans contemplated by this Commitment Agreement) and the other
Loan Documents (i) are entitled to the benefits of the guarantees and the
security interests set forth or created in the Holdings/Lead Borrower Guaranty,
the U.S. Subsidiary Guaranty, the Security Documents, and the other Loan
Documents, (ii) constitute “Obligations”, “Secured Obligations” and “Guaranteed
Obligations” or other similar term for purposes of the Credit Agreement, the
Security Documents and all other Loan Documents, (iii) notwithstanding the
effectiveness of the terms hereof, the Holdings/Lead Borrower Guaranty, the U.S.
Subsidiary Guaranty, the Security Documents, and the other Loan Documents are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects and (b) each New Term Loan Lender shall be a “Secured
Party”, a “Secured Creditor” and a “Lender” (including without limitation for
purposes of the definition of “Required Lenders” contained in Section 1.01 of
the Credit Agreement) for all purposes of the Credit Agreement and the other
Loan Documents.  Each Loan Party party hereto ratifies and confirms that all
Liens granted, conveyed, or assigned to any Agent by such Person pursuant to any
Loan Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.
 
SECTION 16.  Credit Agreement Governs.  This Commitment Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
any Lender or Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.
 
SECTION 17.  Counterparts.  This Commitment Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Commitment Agreement by
facsimile or electronic (i.e., “pdf” or “tif”) transmission shall be effective
as delivery of a manually executed counterpart of this Commitment Agreement.
 
SECTION 18.  Miscellaneous.  This Commitment Agreement shall constitute a “New
Term Loan Commitment Agreement” and Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.  The Lead Borrower shall pay all
reasonable fees, costs and expenses of the Administrative Agent incurred in
connection with the negotiation, preparation and execution of this Commitment
Agreement and the transactions contemplated hereby.  The provisions of this
Commitment Agreement are deemed incorporated as of the New Term Loan Closing
Date into the Credit Agreement as if fully set forth therein.  To the extent
required by the Credit Agreement, each of the Lead Borrower and the
Administrative Agent hereby consent to each New Term Loan Lender that is not a
Lender as of the date hereof becoming a Lender under the Credit Agreement on the
New Term Loan Closing Date.  In addition, the Lead Borrower hereby consents to
the assignment by any New Term Loan Lender of all or a portion of its New Term
Loans to any bank, financial institution or other investor identified by any
Engagement Party in writing to the Lead Borrower on or prior to the date hereof.
 
[Remainder of Page Intentionally Left Blank.]
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Commitment Agreement to
be duly executed as of the date first above written.
 
 

 
SPECTRUM BRANDS, INC.,
                 
 
By:
/s/ Anthony L. Genito       Name: Anthony L. Genito        Title: 
Executive Vice President, Chief
Financial Officer and Chief Accounting
Officer 
           

 

 
SB/RH HOLDINGS, LLC,
                 
 
By:
/s/ John Beattie       Name: John Beattie       Title: 
Vice President
           

 

 
APN HOLDING COMPANY, INC.
APPLICA CONSUMER PRODUCTS, INC.
APPLICA MEXICO HOLDINGS, INC.
HP DELAWARE, INC.
TOASTMASTER INC.
HPG LLC
                 
 
By:
/s/ Anthony L. Genito       Name: Anthony L. Genito        Title: 
Executive Vice President
           

 

 
ROV HOLDING, INC.
                 
 
By:
/s/ Anthony L. Genito       Name: Anthony L. Genito        Title: 
Vice President and Treasurer
           

 

 
SPECTRUM NEPTUNE US HOLDCO
CORPORATION
                 
 
By:
/s/ Anthony L. Genito       Name: Anthony L. Genito        Title: 
Vice President, Treasurer and Chief
Financial Officer
 



 
 
 
[Signature Page to New Term Loan Commitment Agreement No. 1]

--------------------------------------------------------------------------------

 


 

 
BALDWIN HARDWARE CORPORATION
KWIKSET CORPORATION
NATIONAL MANUFACTURING CO.
PRICE PFISTER, INC.
ROVCAL, INC.
WEISER LOCK CORPORATION
NATIONAL MANUFACTURING MEXICO A, LLC
NATIONAL MANUFACTURING MEXICO B, LLC
ROV INTERNATIONAL HOLDINGS LLC
                 
 
By:
/s/ John Beattie       Name: John Beattie       Title: 
Vice President and Treasurer
           

 

 
UNITED INDUSTRIES CORPORATION
                 
 
By:
/s/ John Beattie       Name: John Beattie       Title: 
Vice President
           

 

 
UNITED PET GROUP INC.
DB ONLINE, LLC
                 
 
By:
/s/ John Beattie       Name: John Beattie       Title: 
Vice President, Finance and Treasurer
           

 

 
SCHULTZ COMPANY
                 
 
By:
/s/ Randy Lewis       Name: Randy Lewis       Title: 
President
           

 


 

 
 
[Signature Page to New Term Loan Commitment Agreement No. 1]

--------------------------------------------------------------------------------

 


 

 
ADMINISTRATIVE AGENT:
         
DEUTSCHE BANK AG NEW YORK
  BRANCH, as Administrative Agent
                 
 
By:
/s/ Dusan Lazarov       Name: Dusan Lazarov       Title: 
Director
                        By: 
/s/ Benjamin Souh
      Name: Benjamin Souh        Title:  Vice President   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to New Term Loan Commitment Agreement No. 1]

--------------------------------------------------------------------------------

 

 

 
NEW TERM LOAN LENDERS
         
CREDIT SUISSE AG, CAYMAN ISLANDS
  BRANCH, as New Term Loan Lender
                 
 
By:
/s/ Christopher Reo Day       Name: Christopher Reo Day       Title: 
Vice President
                        By: 
/s/ Tyler R. Smith
      Name: Tyler R. Smith       Title:  Authorized Signatory  

 

 
 
 
 
 
 
 
 
[Signature Page to New Term Loan Commitment Agreement No. 1]

--------------------------------------------------------------------------------